Filed 3/20/15 P. v. Rose CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E061479

v.                                                                       (Super.Ct.No. SWF1302514)

WADE ELDEAN ROSE,                                                        OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Mark Mandio, Judge.

Affirmed.

         Eric Cioffi, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         A jury found defendant and appellant Wade Eldean Rose guilty of inflicting

corporal injury on Jane Doe, a cohabitant (Pen. Code, § 273.5, subd. (a)1; count 1) and


         1   All future statutory references are to the Penal Code unless otherwise stated.


                                                             1
using force on Jane Doe resulting in serious bodily injury (§ 243, subd. (d); count 3). The

jury also found true that in the commission of count 1, defendant personally inflicted

great bodily injury on Jane Doe (§ 12022.7, subd. (e)).2 Defendant was sentenced to a

total term of three years in state prison. Defendant appeals from the judgment. We find

no error and affirm.

                                              I

                   FACTUAL AND PROCEDURAL BACKGROUND

       In the early morning hours of August 5, 2013, law enforcement received several

calls from a woman stating she was being held against her will. Riverside County

Sheriff’s Deputy Brian Burgess responded to the calls, and on his second visit, he noticed

a camper trailer on the back of the property and heard some audible noise. Deputy

Burgess knocked on the door of the trailer and defendant answered. When defendant

opened the door, the deputy heard a female crying somewhere within the trailer and

ordered all the occupants out of the trailer. Defendant and Jane Doe exited the trailer,

and Deputy Burgess separated them until a backup unit arrived. Deputy Burgess noticed

that Jane had several visible injuries and that she was limping. Deputy Burgess also

heard defendant tell Jane that he did not “mean for things to go as far as they did.”




       2The jury was unable to reach a verdict on count 2, false imprisonment of Jane
Doe (§ 236), and the great bodily injury enhancement attached to count 3. The court later
dismissed count 2 and the great bodily injury enhancement attached to count 3.


                                             2
       After backup arrived, Deputy Burgess interviewed Jane alone.3 Jane, while

crying, reported that defendant, her former boyfriend, had physically assaulted her

resulting in her injuries. She also stated that defendant had given her a bloody nose,

causing blood smears in the bedroom of the trailer. She further asserted that the injuries

to her arms and legs were the result of defendant kicking her and that blood marks on the

walls of the trailer were from defendant dragging and pushing her down the hall. Deputy

Burgess took photographs of the trailer and the injuries to Jane. Jane had bruising,

abrasions, scrapes, cuts, and swelling on her face, arms, legs, and back areas.

       Deputy Burgess examined the photographs he took of the blood splatter and

smears inside the trailer. Based on his training and experience in analyzing blood

evidence, Deputy Burgess opined that the blood evidence in the trailer was recent and did

not occur five or six hours prior to his contact with Jane at 2:00 a.m. Deputy Burgess

also concluded that Jane’s injuries appeared recent, explaining that Jane’s bruises began

to deepen and discolor from the time of his arrival until Jane’s transport to the hospital.

Based on his expertise in accident reconstruction, Deputy Burgess further opined that

Jane’s injuries were inconsistent with an ATV accident.




       3 The audio recording of the interview was transcribed and played for the jury at
the time of trial.


                                              3
       Jane testified at trial and recanted her statements to Deputy Burgess. She claimed

that her injuries were the result of an ATV accident that occurred during the day of

August 4, 2013. She explained that she was riding an ATV with defendant and his

friend, Theresa Venable, and that during the ride, she had crashed her ATV and got very

“banged up.”

       James McDonald, an investigator with the Riverside County District Attorney’s

office, testified that he had spoken with Jane after the incident. Jane informed the

investigator that defendant had asked her to lie about what had occurred on the day of the

incident.4 Jane also told the investigator that defendant had asked her to say that she had

sustained her injuries during an ATV accident while out riding with defendant and his

friend, Theresa.

       In defense, defendant’s friend Theresa Venable testified and confirmed that

defendant and Jane rode ATV’s on a Sunday in August 2013. Venable stated that Jane

had crashed her ATV into a pillar and that she had observed some injuries to Jane’s

forearms.

       Following trial, on June 6, 2014, the jury found defendant guilty of inflicting

corporal injury on Jane (§ 273.5, subd. (a); count 1) and using force on Jane resulting

in serious bodily injury (§ 243, subd. (d); count 3). The jury also found true that in the

commission of count 1, defendant personally inflicted great bodily injury on Jane

(§ 12022.7, subd. (e)).

       4 The audio recording of the interview was transcribed and played for the jury at
the time of trial.


                                              4
       On June 20, 2014, the trial court sentenced defendant to the middle term of three

years on count 1. The court struck the great bodily injury enhancement attached to

count 1 in the interest of justice. The court also imposed a middle term sentence of

three years on count 3, but stayed that sentence pursuant to section 654. The court

awarded defendant a total of 23 days for presentence custody credits.

                                             II

                                      DISCUSSION

       Defendant appealed from the judgment, and we appointed counsel to represent

him on appeal. After examination of the record, counsel has filed a brief under the

authority of People v. Wende (1979) 25 Cal.3d 436 and Anders v. California (1967) 386

U.S. 738, setting forth a statement of the case, a summary of the facts and potential

arguable issues, and requesting this court conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the record for potential error and find no arguable issues.




                                             5
                                       III

                                   DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                 RAMIREZ
                                                           P. J.
We concur:



McKINSTER
                         J.



KING
                         J.




                                        6